DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/5/2022 has been entered.
 
Response to Amendment
	The amendment filed on 9/5/2022 has been entered. Claims 1-15 remain pending in the present application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “outside” in claims 3, 10, and 15 is a relative term which renders the claim indefinite. The term “outside” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Review of the specification reveals that the term “outside” (see pages: 3, 4, 13, and 17 of the filed specification) is generally recited as currently presented in the claims without a supporting definition to clarify what is meant by “outside”. For instance, does outside refer to receiving the maintenance ranges from a vendor outside the company? Or does it mean receiving the maintenance ranges from a source outside such as a remote database/server? Or does it simply mean receiving the ranges from any source outside of the apparatus itself such as input from a user with a knowledge of the ranges? In order to further prosecution, the office will interpret that receiving input of the maintenance ranges from any source outside of the apparatus, whether from a user input or receiving the data from a remote connected server, will read upon the claims until further defined. 

Claims 10 and 15 recites the limitation "the outside" in line 4 (claim 10) and line 5 (claim 15) respectively.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “monitor operation of the processing unit,” and “determine, in response to a result of the monitoring of the operation of the processing unit, whether the processing unit is restarted or terminated,”, which analyzed under Step 2A Prong One, is understood as a user mentally monitoring operation of a processing unit and mentally determining whether the processing unit is restarted/terminated. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of, “A substrate processing apparatus including one or more operation elements, the substrate processing apparatus comprising: “, “a processing unit configured to control operation of the substrate processing apparatus;”, and “a controller configured to: control, independently from the processing unit, the one or more operation elements of the substrate processing apparatus,”, which analyzed under Step 2A Prong Two, is understood as generally linking the use of the judicial exception to a particular technological environment or field of use of substrate processing (MPEP 2106.05(f)). Further, the claim includes the limitation of, “maintain, when the operation of the processing unit is determined as being restarted or terminated, operation states of at least one operation element selected from the one or more operation elements.”, which analyzed under Step 2A Prong Two, is being broadly interpreted as storing operation state data during termination (see page 14, lines 9-13 of the filed specification) which falls under insignificant extra solution activity in the form of gathering data (see MPEP 2106.05(g)) and also merely applying the judicial exception (see MPEP 2106.05(f)). Finally, the claim includes the limitations of, “substrate processing apparatus”, “operation elements”, “a processing unit”, and “a controller”, which further analyzed under Step 2A Prong Two, are understood as merely generic computer components for implementing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely maintaining operation states of operation elements by transmitting/storing the last known operation data in the field of substrate processing utilizing generic computer components. Analyzed under Berkheimer, sending and receiving data of last known states to storage is considered well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). 

Independent claims 6 and 11 are substantially similar to claim 1 and are rejected utilizing the same rationale as above. Claims 6 and 11 include the additional limitation of, “selecting at least one operation element among the plurality of elements;”, which analyzed under Step 2A Prong One, is broadly interpreted as a user visually selecting an operation element from a list and thus falls under the “Mental Processes” grouping of abstract ideas. Thus despite the additional limitation, the claims do not overcome the current 35 U.S.C. 101 rejection.

Dependent claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, dependent claims 9, 13, and 14, as analyzed under Step 2A Prong One, include limitations that perform “determining/a determination”, which is broadly interpreted as a user making a mental determination which falls under the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. Claims 2-4, 7-8, 10-13, and 15, include additional limitations such as: “maintaining operation states” (claims 2, 8, 13) (which is interpreted as storing last known operation state per the specification see page 14, lines 9-13); “receives/inputs maintenance ranges” (claims 3, 10, 15); “resetting/loading as well as storing operation data”, which is interpreted broadly as merely updating state values to operation elements (claims 4, 7, 12); which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of data gathering (see MPEP 2106.05(g)). Additionally, the limitations presented in claims 2, 4, 7-8, and 12-13, such as “maintaining” and “reset/resetting”, as analyzed under Step 2A Prong Two, add limitations that result in merely applying the judicial exception (see MPEP 2106.05(f)). Lastly, claim 5, as analyzed under Step 2A Prong Two, generally links the judicial exception to a particular technological environment or field of use by generally reciting components within a substrate processing device. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely maintaining/resetting operation states of operation elements by transmitting/storing the last known operation data in the field of substrate processing utilizing generic computer components. Analyzed under Berkheimer, sending and receiving data of last known states to storage is considered well-understood, routine, and conventional by the courts (see MPEP 2106.05(d)(II); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US PGPUB 20100292809).

Regarding Claim 1; Kobayashi teaches; A substrate processing apparatus including one or more operation elements, the substrate processing apparatus comprising: (Kobayashi; at least Abstract; Figs. 1 and 2; paragraph [0043]; disclose a substrate processing system (100) containing various operation elements (i.e. loader unit (7), gate valves (G1-G3), etc.))
a processing unit configured to control operation of the substrate processing apparatus; (Kobayashi; at least Fig. 3; paragraph [0061]; disclose an equipment controller (EC) for controlling the operations of the substrate processing system)
and a controller configured to: (Kobayashi; at least Figs. 2 and 3; paragraphs [0051] and [0059]; disclose module controllers (MC) for controlling individual end devices of the substrate processing system)
control, independently from the processing unit, the one or more operation elements of the substrate processing apparatus, (Kobayashi; at least Fig. 3; paragraphs [0065]-[0066]; disclose wherein the EC controller reads a control program and then transmits the control instructions to each individual MC controllers which then utilize the instructions to control their respective end devices independently from the EC controller)
monitor operation of the processing unit, determine, in response to a result of the monitoring of the operation of the processing unit, whether the processing unit is restarted or terminated, and (Kobayashi; at least Fig. 9; paragraphs [0051], [0066], [0091]-[0092], and [0101]-[0103]; disclose wherein the module controllers each operate an individual end device of the substrate processing system and wherein each module controller contains a flag register that is triggered when a hot shut process of the equipment controller is initiated which is an indication that the equipment controller (i.e. processing unit) will be terminated/restarted)
maintain, when the operation of the processing unit is determined as being restarted or terminated, operation states of at least one operation element selected from the one or more operation elements. (Kobayashi; at least Fig. 9; paragraphs [0089]-[0092], [0101]-[0103], and [0112]; disclose wherein when the system determines a hot shutdown process is initiated, the system will store current input/output settings of the end devices via the module controllers (i.e. maintain a backup record of a state of the end devices) and upon restart of the system, the module controllers will access the stored data prior to the hot shutdown and set their respective end devices to the last known setting so that the substrate processing can pick up where it left off prior to shutdown/reset. Further the system can also maintain end devices states in a standby state which preserves its current state (i.e. maintaining a susceptor temperature while the system is disconnected as discussed in para [0112]). And lastly, a process manager is able to use a user interface to select the “hot shutdown process” which can place all or a select few of the end devices in standby thus preserving their current state as discussed in paras [0089]-[0092]).

Regarding Claim 2; Kobayashi teaches; The substrate processing apparatus of claim 1, wherein, when the operation of the processing unit is restarted or terminated, the controller maintains entirely or selectively the operation states of the one or more operation elements. (Kobayashi; at least Fig. 9; paragraphs [0089]-[0092], [0101]-[0103], and [0112]; disclose wherein when the equipment controller (processing unit) is shutdown for a software update via a hot shutdown, the module controllers store the current input/output parameters of each end device prior to shutdown so that upon restart, the end devices can be set to their last controlled parameters).

Regarding Claim 5; Kobayashi teaches; The substrate processing apparatus of claim 1, wherein the one or more operation elements include an electrostatic chuck, a gas tank, a vacuum pump, or a power source. (Kobayashi; at least paragraph [0051]; disclose wherein the end devices (operation elements) include power sources (109) and (123)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20100292809) in view of Albarede et al. (US PGPUB 20100332201). 

Regarding Claim 3; Kobayashi appears to be silent on; The substrate processing apparatus of claim 2, wherein, when the operation of the processing unit is restarted or terminated, the controller receives maintenance ranges of the operation states of the one or more operation elements from an outside. 
However, Albarede teaches; The substrate processing apparatus of claim 2, wherein, when the operation of the processing unit is restarted or terminated, the controller receives maintenance ranges of the operation states of the one or more operation elements from an outside. (Albarede; at least Fig. 2; paragraphs [0043], [0048]-[0050], and [0056]-[0058]; disclose a substrate monitoring and control system in which a recipe is performed and component data is collected during the performance, and upon completion useful life threshold (maintenance) ranges for various components are acquired from the outside (i.e. a user designated ranges)).
Kobayashi and Albarede are analogous art because they are from the same filed of endeavor or similar problem solving area, of substrate monitoring and control systems.
it would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of receiving maintenance ranges for various operation elements as taught by Albarede with the known system of a substrate monitoring and control system as taught by Kobayashi to yield the known results of more efficient substrate device monitoring and control. One would be motivated to combine the cited art of reference in order to provide a way to present to an operator when a component has deteriorated so that corrective action can be taken as discussed by Albarede (paragraph [0046]).

Regarding Claims 4; the combination of Kobayashi and Albarede further teach; The substrate processing apparatus of claim 1, further comprising: a storage unit where operation data for operation conditions of the one or more operation elements is stored, (Kobayashi; at least paragraph [0067]; disclose a memory for storing operating conditions of one or more operation elements)
wherein the controller is further configured to reset the one or more operation elements on the basis of the operation data stored in the storage unit, or load the operation data stored in the storage unit to the processing unit. (Albarede; at least paragraphs [0039]-[0044]; disclose wherein operation information collected during the performance of a recipe is collected and compared to a useful life threshold range, and if the measured data is outside of that range, an action is recommended to take place (i.e. reset the operational element)). 

Claims 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20100292809) in view of Tomine (US PGPUB 20070227448). 

Regarding Claims 6 and 11; A method of controlling a substrate processing apparatus including a processing unit, a controller, a plurality of operation elements and a storage unit, the method comprising: (Kobayashi; at least Abstract; Figs. 1 and 2; paragraphs [0043], [0051], and [0061]; disclose a substrate processing system (100) containing, an equipment controller (301)(processing unit), a module controller (401)(controller), various operation elements (i.e. loader unit (7), gate valves (G1-G3), etc.), and RAM (305))
controlling, by the controller, operations of the plurality of operation elements independently from the processing unit; (Kobayashi; at least Fig. 3; paragraphs [0065]-[0066]; disclose wherein the EC controller reads a control program and then transmits the control instructions to each individual MC controllers which then utilize the instructions to control their respective end devices independently from the EC controller)
monitoring, by the controller, operation of the processing unit; determining, by the controller, in response to a result of the monitoring of the operation of the processing unit, whether the operation of the processing unit is restarted or terminated; (Kobayashi; at least Fig. 9; paragraphs [0051], [0066], [0091]-[0092], and [0101]-[0103]; disclose wherein the module controllers each operate an individual end device of the substrate processing system and wherein each module controller contains a flag register that is triggered when a hot shut process of the equipment controller is initiated which is an indication that the equipment controller (i.e. processing unit) will be terminated/restarted)
and maintaining, by the controller, operation states of the at least one operation element selected from the plurality of operation elements, according to a determination result of the determining of whether the operation of the substrate processing apparatus is restarted or terminated. (Kobayashi; at least Fig. 9; paragraphs [0089]-[0092], [0101]-[0103], and [0112]; disclose wherein when the system determines a hot shutdown process is initiated, the system will store current input/output settings of the end devices via the module controllers (i.e. maintain a backup record of a state of the end devices) and upon restart of the system, the module controllers will access the stored data prior to the hot shutdown and set their respective end devices to the last known setting so that the substrate processing can pick up where it left off prior to shutdown/reset. Further the system can also maintain end devices states in a standby state which preserves its current state (i.e. maintaining a susceptor temperature while the system is disconnected as discussed in para [0112]). And lastly, a process manager is able to use a user interface to select the “hot shutdown process” which can place all or a select few of the end devices in standby thus preserving their current state as discussed in paras [0089]-[0092]).
Kobayashi teaches, at least paragraphs [0089]-[0092]; selecting a shutdown or standby state, however, Kobayashi appears to be silent on; selecting at least one operation element among the plurality of operation elements; 
	However, Tomine teaches; selecting at least one operation element among the plurality of operation elements; (at least Fig. 3; paragraphs [0021], [0065], and [0068]; disclose a system and method for establishing a plurality of “patterns” for a standby period, in which each pattern provides a selection of devices to be operated/not operated based upon the selected pattern, and wherein the patterns of Tomine could be implemented in the user interface of Kobayashi so that the process manager could select a desired “pattern” thus providing a selection of devices to be operated).
Kobayashi and Tomine are analogous art because they are from the same filed of endeavor or similar problem solving area, of substrate monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of selecting operation elements to control during a terminated/standby phase as taught by Tomine with the known system of a substrate monitoring and control system as taught by Kobayashi to yield the known results of more efficient substrate device monitoring and control. One would be motivated to combine the cited art of reference in order to provide a way to provide a method for energy savings during a terminated/standby period as discussed by Tomine (paragraph [0022]).

Regarding Claims 8 and 13; the combination of Kobayashi and Tomine further teach; The method of claim 6, wherein, when the operation of the processing unit is restarted or terminated, the maintaining of the operation states of the plurality of operation elements includes entirely or selectively maintaining the operation states of the plurality of operation elements. (Kobayashi; at least Fig. 9; paragraphs [0089]-[0092], [0101]-[0103], and [0112]; disclose wherein when the equipment controller (processing unit) is shutdown for a software update via a hot shutdown, the module controllers store the current input/output parameters of each end device prior to shutdown so that upon restart, the end devices can be set to their last controlled parameters).

7, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20100292809) in view of Tomine (US PGPUB 20070227448) in further view of Albarede et al. (US PGPUB 20100332201).

Regarding Claims 7 and 12; the combination of Kobayashi and Tomine further teach; The method of claim 6, further comprising: storing, by the controller, operation data for the operation states of the plurality of operation elements in the storage unit; (Kobayashi; at least paragraph [0067]; disclose a memory for storing operating conditions of one or more operation elements)
The combination of Kobayashi and Tomine appear to be silent on; and resetting, by the controller, the one or more operation elements on the basis of the operation data stored in the storage unit, when the operation of the processing unit is restarted or terminated. 
However, Albarede teaches; and resetting, by the controller, the one or more operation elements on the basis of the operation data stored in the storage unit, when the operation of the processing unit is restarted or terminated. (Albarede; at least paragraphs [0039]-[0044]; disclose wherein operation information collected during the performance of a recipe is collected and compared to a useful life threshold range, and if the measured data is outside of that range, an action is recommended to take place such as repair or replace when the process is terminated. Though Albarede does not explicitly state “resetting”, one of ordinary skill in the art would recognize resetting an operation element as standard course of action that can be recommended/performed). 
Kobayashi, Tomine, and Albarede are analogous art because they are from the same filed of endeavor or similar problem solving area, of substrate monitoring and control systems.
it would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of taking a control action based upon the operation data as taught by Albarede with the known system of a substrate monitoring and control system as taught by Kobayashi and Tomine to yield the known results of more efficient substrate device monitoring and control. One would be motivated to combine the cited art of reference in order to provide a way to present to an operator when a component has deteriorated so that corrective action such as resetting one of the operation elements can be performed as discussed by Albarede (paragraph [0046]).

Regarding Claims 9 and 14; the combination of Kobayashi, Tomine, and Albarede further teach; The method of claim 6, further comprising: determining, when the operation of the processing unit is restarted or terminated, maintenance ranges of the operation states of the plurality of operation elements. (Albarede; at least paragraphs [0039]-[0044]; disclose upon completion of a process recipe, the maintenance ranges for various operational elements are determined and measured data is compared to the respective ranges to detect for component deterioration). 
Claims 9 and 14 are substantially similar to claim 3, thus reasons to combine the cited art of reference are the same as presented in claim 3.

Regarding Claims 10 and 15; the combination of Kobayashi, Tomine, and Albarede further teach; The method of claim 6, further comprising: inputting, when the operation of the processing unit is restarted or terminated, maintenance ranges of the operation states of the plurality of operation elements from the outside. (Albarede; at least paragraphs [0039]-[0044]; disclose upon completion of a process recipe, a user can input user modifiable maintenance ranges for each operational device in a substrate processing system). 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 9/5/2022, with respect to the rejection(s) of claims 6 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi et al. (US PGPUB 20100292809) in view of Tomine (US PGPUB 20070227448).

Applicant's arguments filed 9/5/2022, with respect to the amendments made to independent claim 1 have been fully considered but they are not persuasive. 
Amended claim 1 now recites, “maintain, when the operation of the processing unit is determined as being restarted or terminated, operation states of at least one operation element selected from the one or more operation elements.” It is important to note, applicant did not include the additional limitation of “selecting at least one operation element among the plurality of operation elements;”, as included in independent claims 6 and 11. Without this limitation, the office does not believe the claim provides the step necessary to overcome the current rejection using the Kobayashi reference. 
As detailed above with respect to the new limitation, and in particular paragraphs [0089]-[0092] and [0112], the reference states that, “the process manager can select the system shutdown state or the standby state through a display of the user interface”, in which, “…all end the end devices may be kept in the standby state, or only some of the end devices such as the heater and power supply may be in standby…”, and finally, “In the meantime, the hot shutdown process (i.e. standby state) is selected and thus respective end devices of the processing chamber can be kept in a standby state. For example, the susceptor may be maintained at a temperature of 650 degC”. Thus, in this situation, when the process manager makes the selection to place the system in a standby state, they are making a selection to place all or some of selected devices in that state, thus maintaining the selected devices in their present states reading on the claim as presently presented. 
Including the new limitation of, “selecting at least one operation element among the plurality of operation elements;”, would require the additional step of selecting the “operation element” which is not explicitly taught in the reference Kobayashi reference and would require a new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

VanBlon et al. (US PGPUB 20190235604): disclose a system and method in which in responsive to a power loss event, retaining pre-event settings of various selected applications that are restored upon power being restored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER W CARTER/               Examiner, Art Unit 2117